Citation Nr: 0120874	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  96-31 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a lower back disorder 
with degenerative joint disease of the left hip.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1956 to August 
1958.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of October 1995 by 
the Department of Veterans Affairs (VA) San Juan, Puerto 
Rico, Regional Office (RO).  In the decision, the RO 
determined that the veteran had not presented new and 
material evidence to reopen a claim for service connection 
for a low back disability with degenerative joint disease of 
the left hip.  In June 1998, the Board confirmed the decision 
by the RO.

The veteran subsequently appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In December 1998, the Secretary of Veterans Affairs filed a 
motion for remand to the Board.  In February 1999, the Court 
issued an order vacating the Board's decision and remanding 
the case for further proceedings.  Subsequently, in a 
decision of September 1999 the Board determined that the 
claim had been reopened, but denied the claim on the basis 
that it was not well-grounded.  Subsequently, in January 
2001, the Court noted that new legislation had been enacted 
subsequent to the Board's decision.  Accordingly, the Court 
remanded the claim to afford the Board an opportunity to 
readjudicate the claim in accordance with the new 
legislation.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7, subpart (a), 114 Stat. 2096, 
2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The law is applicable to the veteran's claim for 
service connection for a low back and left hip disorder. 

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).

The veteran contends that the RO made a mistake by denying 
his claim for service connection for a low back and hip 
disorder.  He contends that he was treated for a low back and 
hip disorder during service after he fell 30 to 40 feet from 
a tower that he was repairing, and that his current disorder 
is related to that injury.

The Board denied the veteran's claim for service connection 
for a low back and left hip disorder on the basis that the 
claim was not well-grounded.  As noted above, however, there 
has been a change in the law and the "well-grounded" 
analysis is no longer applicable when determining whether the 
duty to assist has been triggered. 

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  The RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

It is the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  However, in an 
effort to assist the RO, the Board has reviewed the claims 
file and identified certain assistance that must be rendered 
to comply with the VCAA.  The Board's review of the claims 
file reveals that additional development of evidence is 
required.  The record does not currently contain the 
veteran's service medical records.  In a document dated in 
November 1990, the National Personnel Records Center 
indicated that a search could not be performed without the 
specific treatment dates.  The Board notes that the record 
includes a morning report which indicates that the veteran 
was hospitalized in March 1958 at the United States Army 
Hospital at Fort Benning, Georgia.  The RO should contact the 
NPRC to determine if any records from a hospitalization 
during that month can be located.  

Also, the veteran has not been afforded a VA examination in 
connection with his reopened claim for service connection for 
a low back and left hip disorder.  In the event that his 
service medical treatment records are obtained and 
demonstrate an injury to the low back or left hip in service, 
a medical opinion will be necessary to resolve the service 
connection issue.  The new act requires that the VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  When the medical evidence is not 
adequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another examination.  See Littke 
v. Derwinski, 1 Vet. App. 90 (1991).  For this reason, the 
Board concludes that a VA examination is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should make another attempt to 
obtain service medical records by 
requesting the NPRC to conduct a search 
for hospitalization records dated in March 
1958 from the Army Hospital at Fort 
Benning Georgia.  

2.  If the service medical records are 
obtained and demonstrate an injury to the 
back or hip during service, the veteran 
should be afforded a VA orthopedic 
examination to determine the nature and 
etiology of any disorder of the back or 
hip which the veteran may currently have.  
The claims folder should be made available 
to and reviewed by the examiner before the 
examination.  In particular, the examiner 
should review the service medical records 
which document complaints and treatment 
during service, along with the current 
treatment records.  The examiner should 
specifically comment as to whether any 
symptomatology and findings noted in 
service represented the onset of a 
currently diagnosed disorder.  

3.  The RO should review the examination 
report to determine if it is in compliance 
with this REMAND.  If deficient in any 
manner, it should be returned, along with 
the claims file, for immediate corrective 
action.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


